DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 6/26/2019. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caspole, U.S. Patent Application Publication No.: 2011/0219204 (Hereinafter “Caspole”), and further in view of Garthwaite et al., U.S. Patent No.: 7,653,793 (Hereinafter “Garthwaite”).
Regarding claim 1, Caspole teaches, a computer-implemented method for garbage collection, the method comprising:
initializing a garbage collection workload which includes garbage collection threads operating within multiple simultaneous thread contexts of a multi- core processor (Caspole [0007]: At a time when a garbage collection is determined to be run, some pre-processing steps are performed before the garbage collection proceeds.  For example, addresses of older data objects pointing to younger data objects are computed at this time.  The garbage collection algorithm subsequently uses these addresses to locate all reachable data objects.);
suspending an application thread from an application workload for a first pause time, wherein the application thread and the garbage collections threads coordinate the garbage collection workload during the first pause time (Caspole [0045]: In some cases, garbage collection systems have generally suffered to various degrees from the problem of excessive pause times.  This problem arises when garbage collection is performed in real-time, i.e., concurrently with the execution of other live programs running on one or more processors.  For example, suppose that a system contains multiple mutator threads and a single garbage collection thread.  If the mutators are being used for a multimedia application, these threads may need to present the application, such as a movie, at a certain rate.  Examples of some critical applications that cannot afford a cost of appreciable GC pause times include online stock trading, e-commerce applications, and multimedia applications such as movies and video games.);
Caspole does not clearly teach, replicating live objects stored on a first semi-space to contiguous locations on a second semi-space following the first pause time by the garbage collection threads; However, Garthwaite [Col. 5 line 58 – Col. 6 line 3] teaches, “To avoid excessive heap fragmentation, some garbage collectors additionally relocate reachable objects.  FIG. 5 shows a typical approach.  The heap is partitioned into two halves, hereafter called "semi-spaces." For one garbage-collection cycle, all objects are allocated in one semi-space 54, leaving the other semi-space 56 free.  When the garbage-collection cycle occurs, objects identified as reachable are "evacuated" to the other semi-space 56, so all of semi-space 54 is then considered free.  Once the garbage collection cycle has occurred, all new objects are allocated in the lower semi-space 56 until yet another garbage-collection cycle occurs, at which time the reachable objects are evacuated back to the upper semi-space 54.”
suspending the application thread for a second pause time providing time for further coordination between the garbage collection threads and the application thread (Garthwaite [Abstract]: Later the collector will suspend the application, scan the map and update the relocated objects that were changed and update the references to these objects.  In one embodiment aimed at concurrent collecting, the map is copied to a second map, and the second map is scanned for changes that are propagated as before.  The application may be suspended on the last pass through the map for the updating of remaining relocated objects by scanning the first map.  The incremental collector can be a Train algorithm.); and
overwriting root pointers and stack activation frame pointers referring to objects residing within the first semi-space with pointers that refer to replicated objects residing in the second semi-space following the second pause time by either the application thread or the garbage collection threads (Garthwaite [Col. 12 lines 7 – 13]: In such cases, forwarding pointers are unnecessary.) Additionally, the reference in response to which the object was evacuated is updated to point to the evacuated object's new location, as block 130 indicates. And, as block 132 indicates, any reference contained in the evacuated object is processed, in an operation that FIGS. 11 A and 11 B (together, "FIG. 11") depict.);
resuming operations of the application thread, wherein the application thread is configured to read shared objects residing in the first semi-space or the second semi-space without extra instructions needed for coordination with the garbage collection threads (Garthwaite [Col. 5 line 58 – Col. 6 line 3]: “To avoid excessive heap fragmentation, some garbage collectors additionally relocate reachable objects.  FIG. 5 shows a typical approach.  The heap is partitioned into two halves, hereafter called "semi-spaces." For one garbage-collection cycle, all objects are allocated in one semi-space 54, leaving the other semi-space 56 free.  When the garbage-collection cycle occurs, objects identified as reachable are "evacuated" to the other semi-space 56, so all of semi-space 54 is then considered free.  Once the garbage collection cycle has occurred, all new objects are allocated in the lower semi-space 56 until yet another garbage-collection cycle occurs, at which time the reachable objects are evacuated back to the upper semi-space 54.”); and
communicating a log report of recent activities performed by the application thread to the garbage collection threads communicated by the application thread, wherein the log report includes a list of references to objects accessible by the application thread, a history of store operations performed by the application thread, and a snapshot of a local allocation buffer representing accessed objects recently allocated by the application thread (Garthwaite [Col. 15 lines 53 – 60]: However, a write barrier must be used to explicitly log all updates in the heap to a per-thread log.  The collector later scans the log and makes the proper modifications in the relocated object.  Typically the collector scans the log near the end of the collection cycle, so that the modifications are made in the relocated objects and the references to these objects are updated near the switching of the to-space to from-space.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Caspole et al. to the Garthwaite’s system by adding the feature of replicating data. The references (Caspole and Garthwaite) teach features that are analogous art and they are directed to the same field of endeavor, such as garbage collection. Ordinary skilled artisan would have been motivated to do so to provide Caspole’s system with enhanced data collection. (See Garthwaite [Abstract], [Col. 12 lines 7 – 13], [Col. 5 line 58 – Col. 6 line 3], [Col. 15 lines 53 – 60]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the computer-implemented method of claim 1, wherein each of the live objects and application threads are associated with corresponding logical memory partitions (Caspole [0028]: In order to reduce garbage collection pause times, the algorithm may be run on a portion of memory, rather than the entire memory.  In one embodiment, an allocated heap in memory may be partitioned into regions.  These regions may be referred to as "generations".  In one embodiment, each generation corresponds to an age of the data objects comprised within.  In one embodiment, the garbage collection algorithm may run on only one or more of the youngest generations.  Such a technique may reduce both the garbage collection pause time and the utilization of a cache during the garbage collection.).
Regarding claim 3, the computer-implemented method of claim 2, wherein the garbage collection threads includes a garbage coordinator thread and at least one garbage collection worker thread for each of the logical memory partitions, wherein the garbage coordinator thread oversees garbage collection activities for each of the logical memory partitions (Caspole [0028]: In order to reduce garbage collection pause times, the algorithm may be run on a portion of memory, rather than the entire memory.  In one embodiment, an allocated heap in memory may be partitioned into regions.  These regions may be referred to as "generations".  In one embodiment, each generation corresponds to an age of the data objects comprised within.  In one embodiment, the garbage collection algorithm may run on only one or more of the youngest generations.  Such a technique may reduce both the garbage collection pause time and the utilization of a cache during the garbage collection.).
Regarding claim 4, the computer-implemented method of claim 3, wherein replicating the live objects comprises:
scanning, incrementally by the garbage collection worker thread, application thread stacks for the live objects located in the first semi-space (Caspole [0042]: In one embodiment, a garbage collection algorithm includes one or more of following actions: scanning system memory, marking all reachable data objects (which may require recursive searches), deleting data objects determined not to be usable or reachable, and moving data objects to occupy contiguous locations in memory.); and
copying contents of the live objects in the first semi-space into the contiguous locations on the second semi-space (Caspole [0038]: Static data 220 may be used to allocate statically declared objects, such as global variables and constants.  A majority of these objects may be arrays.  Stack 250 may be used to allocate scalar variables rather than arrays, such as local variables and parameters in the functions currently being invoked.  Stack 250 may be grown and shrunk on procedure call or return, respectively.  Heap 230 may be used to allocate dynamic objects accessed with pointers and are typically not scalar variables.  Heap 230 may be used to reduce the frequency of copying the contents of strings and lists by storing the contents of temporary strings or lists during the string/list operations.  The heap is not affected by the return of the function call.).
Regarding claim 5, the computer-implemented method of claim 3, further comprising:
scanning, incrementally, the log report provided by the application thread to identify logged live objects located in the first semi-space (Caspole [0053]: For example, the processor core 112 may scan each data object within a modified or dirty card corresponding to a computed card root address.  The processor core 112 may trace pointer values within these data objects as described earlier to determine reachable data objects in at least a youngest generation.); 
copying contents of the logged live objects in the first semi-space into the contiguous locations on the second semi-space; and replicating effects of the store operations performed by the application thread (Caspole [0004]: Garbage collection maintains sufficient free space, identifies and removes memory leaks, copies some or all of the reachable data objects into a new area of memory, updates references to data objects as needed, and so on.). 
Regarding claim 6, the computer-implemented method of claim 5, further comprising: 
reserving replica memory, prior to replicating the logged live objects, for the logged live objects by the garbage coordinator thread; marking altered objects that are overwritten by the store operation logged in the log report; marking objects referenced by pointer values that are written to existing objects as represented in logged store operations (Caspole [0038]: Static data 220 may be used to allocate statically declared objects, such as global variables and constants.  A majority of these objects may be arrays.  Stack 250 may be used to allocate scalar variables rather than arrays, such as local variables and parameters in the functions currently being invoked.  Stack 250 may be grown and shrunk on procedure call or return, respectively.  Heap 230 may be used to allocate dynamic objects accessed with pointers and are typically not scalar variables.  Heap 230 may be used to reduce the frequency of copying the contents of strings and lists by storing the contents of temporary strings or lists during the string/list operations.  The heap is not affected by the return of the function call.);
reserving additional replica memory for marked objects associated with the logical memory partition; replicating, by the garbage collection worker threads, the marked objects (Caspole [0004]: Garbage collection maintains sufficient free space, identifies and removes memory leaks, copies some or all of the reachable data objects into a new area of memory, updates references to data objects as needed, and so on.);
communicating to other garbage collection coordinator threads additional objects corresponding to other logical memory partitions that require replication; and communicating to other garbage collection coordinator threads alterations to be replicated for the altered objects corresponding to the other logical memory partitions (Caspole [0042]: In one embodiment, a garbage collection algorithm includes one or more of following actions: scanning system memory, marking all reachable data objects (which may require recursive searches), deleting data objects determined not to be usable or reachable, and moving data objects to occupy contiguous locations in memory.).
Regarding claim 7, the computer-implemented method of claim 5, wherein multiple garbage collection worker threads that are affiliated with the same memory partition copy entire objects pertaining to their respective logical memory partitions from the first semi-space to the second semi-space in parallel, allowing only one worker thread at a time to replicate effects of individual store operations, and allowing no worker thread to be replicating the entire objects while one worker thread is replicating the effects of individual store operations (Caspole [0045]: In some cases, garbage collection systems have generally suffered to various degrees from the problem of excessive pause times.  This problem arises when garbage collection is performed in real-time, i.e., concurrently with the execution of other live programs running on one or more processors.  For example, suppose that a system contains multiple mutator threads and a single garbage collection thread.  If the mutators are being used for a multimedia application, these threads may need to present the application, such as a movie, at a certain rate.  Examples of some critical applications that cannot afford a cost of appreciable GC pause times include online stock trading, e-commerce applications, and multimedia applications such as movies and video games.).
Regarding claim 8, the method of claim 1, wherein replicating the live objects comprises: 
scanning, incrementally, each application thread stack, wherein the background garbage collection thread and an application thread coordinate with each other to scan the application thread stack (Caspole [0042]: In one embodiment, a garbage collection algorithm includes one or more of following actions: scanning system memory, marking all reachable data objects (which may require recursive searches), deleting data objects determined not to be usable or reachable, and moving data objects to occupy contiguous locations in memory.);
applying a trampoline function by the application thread to scan activation frames to which control flows following a return statement, wherein a throw operation by the application thread scans the activation frames which is responsible for catching a thrown exception before allowing the control to flow into a catch statement; and scanning, by the background garbage collection threads, one activation frame at a time (Caspole [0038]: Static data 220 may be used to allocate statically declared objects, such as global variables and constants.  A majority of these objects may be arrays.  Stack 250 may be used to allocate scalar variables rather than arrays, such as local variables and parameters in the functions currently being invoked.  Stack 250 may be grown and shrunk on procedure call or return, respectively.  Heap 230 may be used to allocate dynamic objects accessed with pointers and are typically not scalar variables.  Heap 230 may be used to reduce the frequency of copying the contents of strings and lists by storing the contents of temporary strings or lists during the string/list operations.  The heap is not affected by the return of the function call.).
Regarding claim 9, the method of claim 1, wherein overwriting the root pointers comprises:
scanning, incrementally, an application thread stack, wherein the garbage collection thread and the application thread coordinate with each other to scan the application thread stack (Caspole [0042]: In one embodiment, a garbage collection algorithm includes one or more of following actions: scanning system memory, marking all reachable data objects (which may require recursive searches), deleting data objects determined not to be usable or reachable, and moving data objects to occupy contiguous locations in memory.);
applying a trampoline function by the application thread to scan activation frames to which control flows following a return statement, wherein a throw operation by the application thread scans an activation frame responsible for catching a thrown exception before allowing the control to flow into a catch statement; and scanning, by the background garbage collection threads, one activation frame at a time (Caspole [0038]: Static data 220 may be used to allocate statically declared objects, such as global variables and constants.  A majority of these objects may be arrays.  Stack 250 may be used to allocate scalar variables rather than arrays, such as local variables and parameters in the functions currently being invoked.  Stack 250 may be grown and shrunk on procedure call or return, respectively.  Heap 230 may be used to allocate dynamic objects accessed with pointers and are typically not scalar variables.  Heap 230 may be used to reduce the frequency of copying the contents of strings and lists by storing the contents of temporary strings or lists during the string/list operations.  The heap is not affected by the return of the function call.).
Regarding claim 10, Caspole teaches, a system, comprising:
a processor configured to initialize a garbage collection workload (Caspole [0054]: Turning now to FIG. 4, one embodiment of a method 400 for performing garbage collection with a separate special processing core is shown.), the processor including multiple cores (Caspole [0023]: In addition, processing node 110 may include one or more special processing units (SPUs) 170.  The SPU 170 may comprise a special processor core 172 with a parallel architecture, such as a single instruction multiple data (SIMD) core.  Examples of SIMD cores include graphics processing units (GPUs), digital signal processing (DSP) cores, or other.) operating multiple simultaneous thread contexts (Caspole [0045]: In some cases, garbage collection systems have generally suffered to various degrees from the problem of excessive pause times.  This problem arises when garbage collection is performed in real-time, i.e., concurrently with the execution of other live programs running on one or more processors.  For example, suppose that a system contains multiple mutator threads and a single garbage collection thread.  If the mutators are being used for a multimedia application, these threads may need to present the application, such as a movie, at a certain rate.  Examples of some critical applications that cannot afford a cost of appreciable GC pause times include online stock trading, e-commerce applications, and multimedia applications such as movies and video games.);
garbage collection threads configured to perform activities requested by the garbage collection workload (Caspole [0007]: At a time when a garbage collection is determined to be run, some pre-processing steps are performed before the garbage collection proceeds.  For example, addresses of older data objects pointing to younger data objects are computed at this time.  The garbage collection algorithm subsequently uses these addresses to locate all reachable data objects.), 
Caspole does not clearly teach, the activities include replicating live objects stored on a first semi-space to contiguous locations on a second semi- space; and However, Garthwaite [Col. 5 line 58 – Col. 6 line 3] teaches, “To avoid excessive heap fragmentation, some garbage collectors additionally relocate reachable objects.  FIG. 5 shows a typical approach.  The heap is partitioned into two halves, hereafter called "semi-spaces." For one garbage-collection cycle, all objects are allocated in one semi-space 54, leaving the other semi-space 56 free.  When the garbage-collection cycle occurs, objects identified as reachable are "evacuated" to the other semi-space 56, so all of semi-space 54 is then considered free.  Once the garbage collection cycle has occurred, all new objects are allocated in the lower semi-space 56 until yet another garbage-collection cycle occurs, at which time the reachable objects are evacuated back to the upper semi-space 54.”
an application thread operating under an application workload, the application thread configured to suspend operation for a limited pause time to allow for the activities requested by the garbage collection workload to be performed, the application thread further configured to communicate a log report of recent activities to the garbage collection workload (Garthwaite [Col. 15 lines 53 – 60]: However, a write barrier must be used to explicitly log all updates in the heap to a per-thread log.  The collector later scans the log and makes the proper modifications in the relocated object.  Typically the collector scans the log near the end of the collection cycle, so that the modifications are made in the relocated objects and the references to these objects are updated near the switching of the to-space to from-space.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Caspole et al. to the Garthwaite’s system by adding the feature of replicating data. The references (Caspole and Garthwaite) teach features that are analogous art and they are directed to the same field of endeavor, such as garbage collection. Ordinary skilled artisan would have been motivated to do so to provide Caspole’s system with enhanced data collection. (See Garthwaite [Abstract], [Col. 12 lines 7 – 13], [Col. 5 line 58 – Col. 6 line 3], [Col. 15 lines 53 – 60]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 11, the system of claim 10, wherein each of the live objects and the application thread are associated with corresponding logical memory partitions, wherein a logical memory partition associated to the live objects is determined by memory addresses of the live objects (Caspole [0028]: In order to reduce garbage collection pause times, the algorithm may be run on a portion of memory, rather than the entire memory.  In one embodiment, an allocated heap in memory may be partitioned into regions.  These regions may be referred to as "generations".  In one embodiment, each generation corresponds to an age of the data objects comprised within.  In one embodiment, the garbage collection algorithm may run on only one or more of the youngest generations.  Such a technique may reduce both the garbage collection pause time and the utilization of a cache during the garbage collection.).
Regarding claim 12, the system of claim 11, wherein the garbage collection threads includes a garbage coordinator thread and at least one garbage collection worker thread for each of the logical memory partitions, wherein the garbage coordinator thread oversees garbage collection activities for each of the logical memory partitions (Caspole [0028]: In order to reduce garbage collection pause times, the algorithm may be run on a portion of memory, rather than the entire memory.  In one embodiment, an allocated heap in memory may be partitioned into regions.  These regions may be referred to as "generations".  In one embodiment, each generation corresponds to an age of the data objects comprised within.  In one embodiment, the garbage collection algorithm may run on only one or more of the youngest generations.  Such a technique may reduce both the garbage collection pause time and the utilization of a cache during the garbage collection.).
Regarding claim 13, the system of claim 12, wherein the garbage collection worker thread is configured to scan application thread stacks of the application thread for references to live objects located in the first semi-space (Caspole [0042]: In one embodiment, a garbage collection algorithm includes one or more of following actions: scanning system memory, marking all reachable data objects (which may require recursive searches), deleting data objects determined not to be usable or reachable, and moving data objects to occupy contiguous locations in memory.) and to copy contents of the live objects in the first semi- space into the contiguous locations on the second semi-space (Caspole [0038]: Static data 220 may be used to allocate statically declared objects, such as global variables and constants.  A majority of these objects may be arrays.  Stack 250 may be used to allocate scalar variables rather than arrays, such as local variables and parameters in the functions currently being invoked.  Stack 250 may be grown and shrunk on procedure call or return, respectively.  Heap 230 may be used to allocate dynamic objects accessed with pointers and are typically not scalar variables.  Heap 230 may be used to reduce the frequency of copying the contents of strings and lists by storing the contents of temporary strings or lists during the string/list operations.  The heap is not affected by the return of the function call.).
Regarding claim 14, the system of claim 12, wherein the garbage collection worker thread is configured to scan the log reports of recent activities for the live objects mentioned in the log report and located in the first semi-space (Caspole [0053]: For example, the processor core 112 may scan each data object within a modified or dirty card corresponding to a computed card root address.  The processor core 112 may trace pointer values within these data objects as described earlier to determine reachable data objects in at least a youngest generation.) and to copy contents of logged live objects in the first semi-space into the contiguous locations on the second semi-space (Caspole [0004]: Garbage collection maintains sufficient free space, identifies and removes memory leaks, copies some or all of the reachable data objects into a new area of memory, updates references to data objects as needed, and so on.).
Regarding claim 15, the system of claim 11, further comprising:
a garbage coordinator thread assigned from the garbage collection threads configured to reserve replica memory for the live objects, mark altered objects that are overwritten by store operations logged in the log report (Caspole [0038]: Static data 220 may be used to allocate statically declared objects, such as global variables and constants.  A majority of these objects may be arrays.  Stack 250 may be used to allocate scalar variables rather than arrays, such as local variables and parameters in the functions currently being invoked.  Stack 250 may be grown and shrunk on procedure call or return, respectively.  Heap 230 may be used to allocate dynamic objects accessed with pointers and are typically not scalar variables.  Heap 230 may be used to reduce the frequency of copying the contents of strings and lists by storing the contents of temporary strings or lists during the string/list operations.  The heap is not affected by the return of the function call.), reserve additional replica memory for the altered objects and to replicate the live objects and the altered objects  (Caspole [0004]: Garbage collection maintains sufficient free space, identifies and removes memory leaks, copies some or all of the reachable data objects into a new area of memory, updates references to data objects as needed, and so on.).
Regarding claim 16, the system of claim 11, further comprising:
a garbage collection worker thread configured to copy entire objects within the logical memory partition from the first semi-space to the second semi- space, and further configured to prevent other worker threads from replicating operations that overwrite particular fields of replica objects while the replica objects are in a process of being copied (Caspole [0045]: In some cases, garbage collection systems have generally suffered to various degrees from the problem of excessive pause times.  This problem arises when garbage collection is performed in real-time, i.e., concurrently with the execution of other live programs running on one or more processors.  For example, suppose that a system contains multiple mutator threads and a single garbage collection thread.  If the mutators are being used for a multimedia application, these threads may need to present the application, such as a movie, at a certain rate.  Examples of some critical applications that cannot afford a cost of appreciable GC pause times include online stock trading, e-commerce applications, and multimedia applications such as movies and video games.).
Regarding claim 17, Caspole teaches, a computer program product for garbage collection on a system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
initialize a garbage collection workload which includes garbage collection threads operating within multiple simultaneous thread contexts of a multi-core processor (Caspole [0007]: At a time when a garbage collection is determined to be run, some pre-processing steps are performed before the garbage collection proceeds.  For example, addresses of older data objects pointing to younger data objects are computed at this time.  The garbage collection algorithm subsequently uses these addresses to locate all reachable data objects.);
suspend an application thread from an application workload for a first pause time, wherein the application workload includes multiple application threads operating within the multiple simultaneous thread contexts  (Caspole [0045]: In some cases, garbage collection systems have generally suffered to various degrees from the problem of excessive pause times.  This problem arises when garbage collection is performed in real-time, i.e., concurrently with the execution of other live programs running on one or more processors.  For example, suppose that a system contains multiple mutator threads and a single garbage collection thread.  If the mutators are being used for a multimedia application, these threads may need to present the application, such as a movie, at a certain rate.  Examples of some critical applications that cannot afford a cost of appreciable GC pause times include online stock trading, e-commerce applications, and multimedia applications such as movies and video games.);
Caspole does not clearly teach, replicate live objects stored on a first semi-space to contiguous locations on a second semi-space during the first pause time by coordinating the garbage collection threads; However, Garthwaite [Col. 5 line 58 – Col. 6 line 3] teaches, “To avoid excessive heap fragmentation, some garbage collectors additionally relocate reachable objects.  FIG. 5 shows a typical approach.  The heap is partitioned into two halves, hereafter called "semi-spaces." For one garbage-collection cycle, all objects are allocated in one semi-space 54, leaving the other semi-space 56 free.  When the garbage-collection cycle occurs, objects identified as reachable are "evacuated" to the other semi-space 56, so all of semi-space 54 is then considered free.  Once the garbage collection cycle has occurred, all new objects are allocated in the lower semi-space 56 until yet another garbage-collection cycle occurs, at which time the reachable objects are evacuated back to the upper semi-space 54.”
suspend the application thread for a second pause time (Garthwaite [Abstract]: Later the collector will suspend the application, scan the map and update the relocated objects that were changed and update the references to these objects.  In one embodiment aimed at concurrent collecting, the map is copied to a second map, and the second map is scanned for changes that are propagated as before.  The application may be suspended on the last pass through the map for the updating of remaining relocated objects by scanning the first map.  The incremental collector can be a Train algorithm.); and
overwrite root pointers and stack activation frame pointers referring to objects residing within the first semi-space with pointers that refer to replicated objects residing in the second semi-space during the second pause time (Garthwaite [Col. 12 lines 7 – 13]: In such cases, forwarding pointers are unnecessary.) Additionally, the reference in response to which the object was evacuated is updated to point to the evacuated object's new location, as block 130 indicates. And, as block 132 indicates, any reference contained in the evacuated object is processed, in an operation that FIGS. 11 A and 11 B (together, "FIG. 11") depict.);
resume operations of the application thread, wherein the application thread is configured to read shared objects and to write to shared objects residing in the first semi-space or the second semi-space without extra instructions needed for coordination with the garbage collection threads (Garthwaite [Col. 5 line 58 – Col. 6 line 3]: “To avoid excessive heap fragmentation, some garbage collectors additionally relocate reachable objects.  FIG. 5 shows a typical approach.  The heap is partitioned into two halves, hereafter called "semi-spaces." For one garbage-collection cycle, all objects are allocated in one semi-space 54, leaving the other semi-space 56 free.  When the garbage-collection cycle occurs, objects identified as reachable are "evacuated" to the other semi-space 56, so all of semi-space 54 is then considered free.  Once the garbage collection cycle has occurred, all new objects are allocated in the lower semi-space 56 until yet another garbage-collection cycle occurs, at which time the reachable objects are evacuated back to the upper semi-space 54.”); and
communicate a log report of recent activities performed by the application thread to the garbage collection threads communicated by the application thread, wherein the log report includes a list of references to objects accessible by the application thread, a history of store operations performed by the application thread, and a snapshot of a local allocation buffer representing accessed objects recently allocated by the application thread (Garthwaite [Col. 15 lines 53 – 60]: However, a write barrier must be used to explicitly log all updates in the heap to a per-thread log.  The collector later scans the log and makes the proper modifications in the relocated object.  Typically the collector scans the log near the end of the collection cycle, so that the modifications are made in the relocated objects and the references to these objects are updated near the switching of the to-space to from-space.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Caspole et al. to the Garthwaite’s system by adding the feature of replicating data. The references (Caspole and Garthwaite) teach features that are analogous art and they are directed to the same field of endeavor, such as garbage collection. Ordinary skilled artisan would have been motivated to do so to provide Caspole’s system with enhanced data collection. (See Garthwaite [Abstract], [Col. 12 lines 7 – 13], [Col. 5 line 58 – Col. 6 line 3], [Col. 15 lines 53 – 60]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 18, the computer program product of claim 17, wherein the live objects and the application threads are associated with corresponding logical memory partitions (Caspole [0028]: In order to reduce garbage collection pause times, the algorithm may be run on a portion of memory, rather than the entire memory.  In one embodiment, an allocated heap in memory may be partitioned into regions.  These regions may be referred to as "generations".  In one embodiment, each generation corresponds to an age of the data objects comprised within.  In one embodiment, the garbage collection algorithm may run on only one or more of the youngest generations.  Such a technique may reduce both the garbage collection pause time and the utilization of a cache during the garbage collection.).
Regarding claim 19, the computer program product of claim 18, wherein the garbage collection threads include a garbage coordinator thread and at least one garbage collection worker thread for each of the logical memory partitions, wherein the garbage coordinator thread oversees garbage collection activities for each of the logical memory partitions  (Caspole [0028]: In order to reduce garbage collection pause times, the algorithm may be run on a portion of memory, rather than the entire memory.  In one embodiment, an allocated heap in memory may be partitioned into regions.  These regions may be referred to as "generations".  In one embodiment, each generation corresponds to an age of the data objects comprised within.  In one embodiment, the garbage collection algorithm may run on only one or more of the youngest generations.  Such a technique may reduce both the garbage collection pause time and the utilization of a cache during the garbage collection.).
Regarding claim 20, the computer program product of claim 19, wherein the program instructions causing the processor to replicate the live objects comprise the instructions to:
scan, incrementally by the garbage collection worker thread, application thread stacks for the live objects located in the first semi-space (Caspole [0042]: In one embodiment, a garbage collection algorithm includes one or more of following actions: scanning system memory, marking all reachable data objects (which may require recursive searches), deleting data objects determined not to be usable or reachable, and moving data objects to occupy contiguous locations in memory.); and 
copy contents of the live objects in the first semi-space into the contiguous locations on the second semi-space (Caspole [0038]: Static data 220 may be used to allocate statically declared objects, such as global variables and constants.  A majority of these objects may be arrays.  Stack 250 may be used to allocate scalar variables rather than arrays, such as local variables and parameters in the functions currently being invoked.  Stack 250 may be grown and shrunk on procedure call or return, respectively.  Heap 230 may be used to allocate dynamic objects accessed with pointers and are typically not scalar variables.  Heap 230 may be used to reduce the frequency of copying the contents of strings and lists by storing the contents of temporary strings or lists during the string/list operations.  The heap is not affected by the return of the function call.). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lipcon, US 2013/0185337, Memory Allocation buffer for reduction of heap fragmentation
Jiva, US 2010/0082930, GPU Assisted Garbage Collection
Ylonen, US 2009/0327372, Garbage Collection via multiobjects
Gidra, US 9,846,645, Managing Objects Stored in Memory


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154